DISMISS and Opinion Filed September 23, 2019.




                                              In the
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01100-CV

                          IN THE INTEREST OF A.G.N., A CHILD

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-51430-2019

                             MEMORANDUM OPINION
                       Before Justices Pedersen, III, Reichek, and Carlyle
                                   Opinion by Justice Carlyle
       Appellants have moved to dismiss this appeal. We grant appellants’ motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /Cory L. Carlyle/
                                                   CORY L. CARLYLE
                                                   JUSTICE

191100F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.G.N., A CHILD                  On Appeal from the 417th Judicial District
                                                    Court, Collin County, Texas
No. 05-19-01100-CV                                  Trial Court Cause No. 417-51430-2019.
                                                    Opinion delivered by Justice Carlyle.
                                                    Justices Pedersen, III and Reichek
                                                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees Stevii McGuire and Jonathan Nicholson recover their
costs of this appeal, if any, from appellants Donna Nicholson and Gary Nicholson.


Judgment entered this 23rdday of September, 2019.




                                             –2–